NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-7114


                                 JAMES P. HILLIARD,

                                                             Claimant-Appellant,

                                           v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


        Sandra E. Booth, Sandra E. Booth, Attorney at Law, of Columbus, Ohio, argued
for claimant-appellant.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Jeanne E. Davidson, Director, and Martin F.
Hockey, Jr., Assistant Director. Of counsel on the brief were Michael J. Timinski,
Deputy Assistant General Counsel, and Jane C. Kang, Staff Attorney, Office of the
General Counsel, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2008-7114



                               JAMES P. HILLIARD,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                     Respondent-Appellee.




                                  Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           04-2363.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, DYK, and MOORE, Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED March 31, 2009                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk